573 F.2d 866
78-1 USTC  P 9382
Frank G. TEMPLETON and Helen M. Templeton, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 77-1440.
United States Court of Appeals,Fourth Circuit.
Argued April 4, 1978.Decided April 18, 1978.

J. Randall Groves, Charlotte, N. C.  (Bryant, Groves & Essex, Charlotte, N. C., on brief), for appellants.
Leon G. Wigrizer, Washington, D. C.  (Myron C. Baum, Acting Asst. Atty. Gen., Gilbert E. Andrews, William S. Estabrook and James S. Maxwell, Attys., Tax Division, Dept. of Justice, Washington, D. C., on brief), for appellee.
Before WINTER, LAY,* and HALL, Circuit Judges.
PER CURIAM:


1
The Tax Court held that taxpayers had failed to prove that they were entitled to non-recognition of capital gains as provided by § 1033(a)(3)(A) of the Internal Revenue Code of 1954 when they expended the proceeds of a condemnation award to purchase control of a corporation which they had organized and to which they had conveyed some real property owned by them and members of their family before the condemnation award was made.  Frank G. and Helen M. Templeton, 66 T.C. 51 (1976).


2
The issue of whether the purchase of control was of a corporation "owning . . .  property similar or related in service or use to the property so (condemned) . . .  for the purpose of replacing the property so (condemned)" was largely factual.  From our review of the record and consideration of the arguments, both written and oral, we conclude that the Tax Court correctly found the facts, applied the correct legal standards and reached the correct conclusion.  We affirm on its opinion.


3
AFFIRMED.



*
 United States Circuit Judge for the Eighth Circuit, sitting by designation